Exhibit 10.28(c)
SECOND AMENDMENT TO THE
JANUARY 1, 2008 RESTATEMENT OF THE
HCA RESTORATION PLAN
     Amendment made this 23rd day of December, 2009 by the undersigned officer
of HCA, Inc. and member of the Benefits Oversight Committee of HCA Inc.,
effective as of January 1, 2010, except where otherwise noted.
W I T N E S S E T H
     WHEREAS, HCA maintains the HCA Restoration Plan (the “Plan”) for the
benefit of its employees and the employees of certain of its subsidiaries;
     WHEREAS, the Plan was restated effective January 1, 2008;
     WHEREAS, the Compensation Committee of the Board of Directors of HCA Inc.
(the “Committee”) is authorized to make changes to the Plan;
     WHEREAS, the Compensation Committee has authorized the undersigned officer
to execute this amendment to the Plan to: (a) clarify that only employees
eligible to receive dollar-for-dollar matching contributions under the HCA
401(k) Plan are eligible to participate in the Plan; (b) eliminate future
elections to receive installment distributions; (c) modify the Plan provisions
regarding the date eligible employees commence participation in the Plan;
(d) provide that the Plan accounts of Participants who are also participants in
the HCA Supplemental Executive Retirement Plan will not be credited with
earnings and losses following the determination of their SERP benefit; (e) allow
Participants to designate death beneficiaries and contingent beneficiaries; (f)
eliminate the requirement that terminated Participants (other than Division CFOs
and above) who perform services for any health organization forfeit or repay
Plan benefits; and (g) remove an extraneous drafting comment included in the
First Amendment to the restated Plan;
     NOW, THEREFORE, IT IS RESOLVED that the Plan is amended as follows,
effective as of January 1, 2010, unless otherwise set forth below:
1.
     The bold parenthetical drafting comment that followed the first and only
sentence of the definition of Active Participant (added in the First Amendment
to the Plan) is deleted effective as of January 1, 2008.
2.
     The definition of “Employee” in Article I is amended to read as follows
effective January 1, 2008:
     “Employee” means a common law employee of Employer, excluding any
individual who is classified by Employer as an independent

 



--------------------------------------------------------------------------------



 



contractor or leased employee or who is otherwise not classified by Employer as
a common law employee in accordance with Employer’s normal payroll practices,
regardless of whether such classification is in error.
3.
The definition of “Participation Date” in Article I is amended to read as
follows:
“Participation Date” means the first day of the Plan Year following the initial
Plan Year for which an individual meets the eligibility criteria of Section 2.2
4.
     Section 2.2, relating to eligibility to participate (as amended by the
First Amendment to the Plan), is revised in its entirety to read as follows
effective January 1, 2008:
2.2 Eligibility. Subject to the following provisions of this section and the
timing provision of Section 2.3, an Employee will be entitled to an allocation
of benefits to be received in the future for a Plan Year only if: (a) he is
eligible to receive matching contributions for the Plan Year under the HCA
401(k) Plan in an amount equal to 100% of eligible salary deferral
contributions; (b) he is an Active Participant for the Plan Year; and (c) his
Compensation for the Plan Year exceeds the Social Security Wage Base for the
Plan Year. With the exceptions of physicians who are contractually entitled to
participate in the Plan and physicians with an Account as of December 31, 2007,
any person who either is hired (or rehired) after 2007 and works as a physician
for a Subsidiary or an affiliate of HCA that is part of the Physician Services
Group or was hired (or rehired) before 2008 and works as a physician for a
Subsidiary or an affiliate of HCA that is part of the Physician Services Group
and did not have an Account on December 31, 2007 will not participate in the
Plan. Also, with the exceptions of physicians who are contractually entitled to
participate in the Plan and physicians with an Account as of December 31, 2007,
any person employed by a Subsidiary or HCA affiliate that is not part of the
Physicians Services Group who transfers employment after 2007 to a Subsidiary or
affiliate of HCA that is part of the Physician Services Group and works as a
physician will not participate in the Plan. An Employee need not take any action
in order to participate. No benefit will accrue for a Plan Year for any
individual with respect to whom a benefit accrues under the HCA Supplemental
Executive Retirement Plan for such Plan Year or any part thereof.

Page -2-



--------------------------------------------------------------------------------



 



5.
The following sentence is added to the end of Section 4.2:
Notwithstanding anything in Section 4.1 or in this Section 4.2 to the contrary,
no Participant may elect to receive benefits in installments, provided that any
installment election made prior to January 1, 2010, shall remain in effect,
subject to the last sentence of Section 4.1.
6.
The following sentence is added to the end of Section 5.2:
Notwithstanding the foregoing, in the case of a Participant who is also a
participant in the HCA Supplemental Executive Retirement Plan (the “SERP”), the
Participant’s Account will cease to be credited with earnings and debited with
losses after the date as of which the value of the Participant’s Account under
the Plan is determined for purposes of calculating the benefit payable under the
SERP to the Participant or his beneficiary.
7.
     The first sentence of Section 6.1, relating to death benefits, is replaced
with the following provisions effective January 1, 2009:
Each Participant may designate one or more death beneficiaries and contingent
beneficiaries. The beneficiary or beneficiaries who survive the Participant will
receive the Participant’s Account (or remaining Account, if installments were in
the process of being paid at the time of death). However, if no beneficiary
survives the Participant, then the contingent beneficiary or beneficiaries who
survive the Participant will receive his Account (or remaining Account, in
installments were in the process of being paid at the time of death). Regardless
of whether a payment form was chosen for death benefits, if installments were
being paid at the time of death, the installment payments in process will
continue to be made to the beneficiary or beneficiaries or to the contingent
beneficiary or beneficiaries (as applicable). In the event of divorce of a
married participant who previously named his spouse as beneficiary or contingent
beneficiary, any designation of spouse as beneficiary will be void upon divorce
and any amount that would have been paid to the spouse but for voiding will be
paid as if the spouse did not survive the Participant. Marriage of a single
Participant will void existing beneficiary and contingent beneficiary elections.
If no beneficiary is named or if no beneficiary or contingent beneficiary
survives the Participant, then death benefits will be paid pursuant to the
hierarchy applicable under the HCA 401(k) Plan when no beneficiary is named.

Page -3-



--------------------------------------------------------------------------------



 



8.
     Section 7.3 is amended to read as follows:

  7.3   Noncompete. Subject to the second sentence of Section 6.4, a Participant
who is classified by the Company as a Division CFO or above who renders services
for any health care organization at any time within the five (5) year period
immediately following Disability, Termination, or Retirement shall forfeit his
right to any further payments or benefits from the Plan and shall repay to the
Employer the total amount of payments already made to him from (or with respect
to) the Plan. All or part of the provisions of the preceding sentence may be
waived by: (a) the Chairman of the Board, with respect to Participants who are
not executive officers; and (b) the Committee, with respect to any Participant.

9.
     All provisions of the Plan not inconsistent herewith are hereby ratified
and confirmed.
     IN WITNESS WHEREOF, the undersigned officer of HCA Inc. has executed this
Second Amendment to the January 1, 2008 restatement of the Plan on the date set
forth in the first paragraph above.

            HCA INC.
      By:   /s/ Sabrina Ruderer         Sabrina Ruderer        Vice President of
Human
Resources, Compensation and
Benefits of HCA Inc.     

Page -4-